Citation Nr: 0600871	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-36 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer. 

2.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  The veteran was awarded the Combat Infantryman 
Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan that awarded service connection for 
prostate cancer, status post radical prostatectomy with 
residual stress urinary incontinence and erectile dysfunction 
(hereinafter, residuals of prostate cancer) and assigned a 10 
percent evaluation effective November 10, 2003.  In the same 
rating decision, service connection was awarded for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective November 10, 2003.  Special monthly compensation 
was awarded based on loss of use of a creative organ.  

The VA Form 21-22 executed in November 2003 shows that the 
Non Commissioned Officers Association is the veteran's 
accredited representative.  There is no indication from a 
review of the record that the power of attorney has been 
revoked.  On September 22, 2005, the appellant appeared 
voluntarily unrepresented before the undersigned Veterans Law 
Judge sitting in Detroit, Michigan to deliver sworn testimony 
on the appealed issues.  The Board observes that the RO 
mailed the rating decision on appeal and the September 2004 
Statement of the Case to the Non Commissioned Officers 
Association.  As of this date, the Non Commissioned Officers 
Association has not made an appearance in this case.  

The evidence of record to include the service medical 
records, the April 2004 VA genitourinary examination, and 
testimony from the September 2005 Travel Board Hearing 
reasonably raise the claim of entitlement to service 
connection for a gastrointestinal condition, to include on a 
secondary basis.  (Transcript at page 9.)  As the claim of 
entitlement to service connection for a gastrointestinal 
condition, to include on a secondary basis is not in 
appellate status, the matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The appellant was diagnosed with prostate cancer in 
January 2003, underwent surgery for prostate cancer in March 
2003, and underwent surgery for penile implant in November 
2003.

2.  Genitourinary residuals of prostate cancer require the 
wearing of absorbent materials which must be changed no more 
than 2 to 4 times per day.  

3.  Competent clinical evidence of record establishes that 
the veteran has no worse than Level I hearing in the right 
ear and Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of prostate cancer prior to April 13, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.115a, 
4.115b, Diagnostic Codes 7527, 7528 (2005). 

2.  The criteria for a 40 percent initial evaluation for 
residuals of prostate cancer, from April 13, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.3, 4.115a, 4.115b, Diagnostic 
Codes 7527, 7528 (2005).  

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.85, Diagnostic Code 6100, Tables VI, VII (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to notify

This appeal arises from the April 2004 rating action which 
granted service connection for residuals of prostate cancer 
evaluated as 10 percent disabling, and service connection for 
bilateral hearing loss, evaluated as noncompensable.  

VA satisfied its duty to notify relative to the service 
connection claims by a March 2004 letter from the agency of 
original jurisdiction (AOJ) to the appellant that was issued 
prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was informed that he could obtain 
information/ evidence and send it himself to the AOJ.  The 
letter also asked him to send any medical reports he had to 
the AOJ.  As sufficient VCAA notice was sent prior to the 
rating decision that granted the original claims of service 
connection for residuals of prostate cancer and bilateral 
hearing loss, no further VCAA notification is required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the downstream increased initial 
rating claims raised in a notice of disagreement).  

Duty to assist

The appellant's claims file contains service medical records 
and post service treatment records and examination reports, 
VA and private.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  The appellant 
reported that the private medical records of Dr. S. were 
destroyed and not available.  He also presented sworn 
testimony before the undersigned Veterans Law Judge sitting 
in Detroit, Michigan in September 2005.  The Board has also 
perused the medical records, and the veteran's statements, 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Hence, VA's duty to assist the 
appellant in the development of his claims has been 
satisfied.  


Rating Claims: General law and regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities. The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the appellant's service-
connected disability(ies) adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The April 2004 rating decision now on appeal granted the 
appellant's claims for service connection for residuals of 
prostate cancer and bilateral hearing loss.  The appellant 
appealed the percentage ratings assigned to those 
disabilities.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Residuals of prostate cancer

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b (2005).

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  

Note:  Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b 
(2005).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in 
specific symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a 
(2005).  

In evaluating voiding dysfunction, rate particular condition 
as urine leakage, frequency, or obstructed voiding.  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence:  

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.  

Urinary frequency:  A 40 percent evaluation is warranted for 
a daytime voiding interval less than one hour, or; awakening 
to void five or more times per night.  

A 20 percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  38 C.F.R. § 4.115a.


Analysis

The service-connected residuals of prostate cancer, status 
post radical prostatectomy with residual stress urinary 
incontinence and erectile dysfunction have been evaluated as 
10 percent disabling, pursuant to 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7527-7528 (2005), effective from 
November 10, 2003.  

A review of the medical evidence, private and VA, 
demonstrates that the appellant was diagnosed with prostate 
cancer in January 2003.  He underwent a radical prostatectomy 
in March 2003.  Thereafter, the appellant complained of 
erectile dysfunction and urinary incontinence.  Viagra and a 
vacuum erection device were prescribed.  In July 2003, Dr. R. 
discussed with the appellant that erectile dysfunction may be 
permanent.  In September 2003, he had a little urinary 
leakage if he had to use the bathroom and was slow getting 
there.  In October 2003, he was not happy with the results 
from Viagra and vacuum erection device.  In November 2003, 
the appellant underwent surgery for placement of an Ambicor 
penile prosthesis because of impotence.  The result of the 
prostatic specific antigen (PSA) test from January 2004 was 
0.0 (0.0 - 4.0 ng/ml normal range).  

The report of the VA genitourinary examination conducted on 
April 13, 2004 shows that the appellant had undergone some 
surgery in 1991 for problems passing urine.  That surgery 
relieved his symptoms.  The appellant reported that he has 
felt sick to his stomach in the morning since his surgery, 
but as the day goes by he feels better.  He reported voiding 
3 to 4 times during the day.  He denied dysuria.  He had no 
hematuria.  Since the surgery, he reported some stress 
incontinence, when he coughed or laughed loudly.  Sometimes, 
he used pads to prevent accidents.  He had not been 
hospitalized since the March 2003 surgery.  On physical 
examination, a penile prosthesis was felt over the left 
testicular area.  The penis was normal and uncircumcised.  No 
ulcers or lesions were present.  No urethral discharge was 
present.  He manifested normal sphincter tone.  No abnormal 
masses were felt.  The diagnoses included prostate cancer, 
status post radical prostatectomy since March 2003, no 
recurrence; erectile dysfunction since 2000, worse after 
radical prostatectomy; penile prosthesis for erectile 
dysfunction since November 2003, functioning at baseline; and 
stress urinary incontinence.  

The appellant testified in September 2005 that he was unable 
to achieve an orgasm or ejaculation because of diminished 
sensation and diminished function.  He was unable to maintain 
sufficient erection.  He had problems with the penile implant 
and with urinary incontinence on coughing, on sneezing, and 
on standing.  He had to be near a bathroom when the urge to 
void arose.  His urine flowed freely.  He had to change pads 
3 times a day if he was not moving around.  There was no pain 
associated with voiding.  He voided at least once during the 
night, but when he stood up, he had to urinate.  He opined 
that he might void 10 times between 7:00 am and 9:00 am 
because he urinated just a little bit at a time.  He might 
void before he showered and again after the shower.  He 
asserted that he leaked all the time.  

In view of the foregoing, the Board has determined that a 
Remand is not warranted to further document the genitourinary 
symptoms associated with residuals of prostate cancer.  The 
Board observes that the appellant is competent to report 
symptoms such as urinary frequency and urinary incontinence, 
as he has experienced varying degrees of these complaints 
since 1975.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, the Board finds his description of the 
level of impairment suffered as credible.  

The clinical evidence of record demonstrates no recurrence of 
cancer following the radical prostatectomy in March 2003.  
Hence, it is appropriate to rate the residuals of prostate 
cancer from November 10, 2003 pursuant to the criteria for 
voiding dysfunction.  The Board notes that service connection 
has also been established for erectile dysfunction as a 
residual of prostate cancer.  Significantly, however, the 
veteran has been awarded special monthly compensation for 
loss of use of a creative organ, and a compensable rating is 
warranted under Diagnostic Code 7522 only when there is 
deformity of the penis with loss of erectile power.  There 
has been no demonstration that the veteran's penis is 
deformed.  

Prior to VA examination on April 13, 2004, the clinical 
evidence demonstrated the veteran complained of urinary 
incontinence with a little urinary leakage if he had to use 
the bathroom and was slow getting there.  The Board finds 
that this does not approximate the criteria for the next 
higher 20 percent evaluation for voiding dysfunction or 
urinary frequency.  Hence, the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent 
prior to April 13, 2004.

On VA examination on April 13, 2004, the appellant reported 
voiding 3 to 4 times a day.  He reported stress incontinence 
only when he coughed or laughed loudly, and he used pads to 
prevent accidents.  No urethral discharge was present on 
physical examination.  Consistent therewith, the veteran 
testified in September 2005 that he had urinary incontinence 
on coughing, sneezing and standing.  He indicated he wore 
absorbent materials which must be changed 3 times per day, if 
he did not stand.  These findings warrant no more than a 40 
percent rating for urinary incontinence, from April 13, 2004, 
as there has been no local reoccurrence or metastasis.  38 
C.F.R. § 4.115b (2005).  As the evidence of record has not 
shown continual urine leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
not warranted for the genitourinary residuals of prostate 
cancer.  

Notwithstanding the above findings, the appellant also 
reported urinary frequency.  The report of VA examination in 
April 2004 combined with his September 2005 testimony does 
not show the appellant awakening to void five or more times 
per night to warrant a 40 percent evaluation for urinary 
frequency.  Although the appellant reported voiding quite 
frequently upon his awakening in the morning or upon drinking 
coffee, his testimony did not reflect that he maintained a 
daytime voiding interval of less than one hour.  Indeed, on 
examination in April 2004, he reported urinating 3 to 4 times 
during the day.  Even considering the foregoing evidence, no 
more than a 20 percent evaluation is warranted for a daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night.  As such, the appellant's 
symptoms of urinary frequency warrant no more than a 20 
percent evaluation.  

In a case such as this, where the residuals are similar, the 
Board observes that a separate rating for similar pathology 
is prohibited.  See 38 C.F.R. §§ 4.14.  The Rating Schedule 
provides that the residuals are rated according to the 
predominant symptoms.  38 C.F.R. §§ 4.115a and 4.115b, Note.  
Thus, the Board finds that the genitourinary residuals of the 
prostate cancer are best characterized by the criteria for 
urinary incontinence under voiding dysfunction.  In view of 
the foregoing, the Board finds that, prior to April 13, 2004, 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the residuals of 
prostate cancer, and from April 13, 2004 the evidence 
supports a 40 percent evaluation and no more for the 
residuals of prostate cancer based on voiding dysfunction.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether a higher initial 
evaluation is warranted for the appellant's residuals of 
prostate cancer on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2005).  However, the evidence of record does not 
demonstrate that the appellant's residuals have resulted in a 
disability picture that is unusual or exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalization, or that the residuals of prostate 
cancer alone markedly interfere with employment so as to 
render impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted. 
Id.


Hearing loss

In this case, the RO granted service connection in April 2004 
and originally assigned a noncompensable evaluation for 
bilateral hearing loss as of the date of receipt of the 
veteran's claim, i.e., November 10, 2003.  38 C.F.R. § 3.400 
(2005).  Following a review of the claims file, it is clear 
that the medical evidence of record does not support a 
compensable rating for the disability at issue at any time 
subsequent to this date.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2005).  An examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85.  

The reports of private audiological evaluations dated from 
1980 to 2000 do not reflect controlled speech discrimination 
testing (Maryland CNC) was conducted.  In the absence of such 
results, despite the provision of pure tone thresholds for 
the relevant frequencies, the private audiograms cannot be 
used in deciding the appellant's claim for a compensable 
initial evaluation for bilateral hearing loss.  To properly 
evaluate the service-connected hearing loss, the Board must 
use the results of the April 2004 VA audiology examination 
that conforms to the Rating Schedule.  

The report of the VA audiology examination in April 2004 
shows that pure tone thresholds in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) were 10, 25, 
35, and 40 in the left ear; and, 15, 40, 45, and 55 in the 
right ear.  The average puretone decibel loss was 28 in the 
left ear and 39 in the right ear.  The speech recognition 
score was 96 percent in the left ear and 100 percent in the 
right ear.  The assessment was mild sensorineural hearing 
loss (2000Hz - 8000Hz), bilaterally.  

As noted above, the results of the April 2004 audiogram show 
an average pure tone threshold of 39 decibels in the right 
ear with a speech discrimination ability of 100 percent, and 
an average pure tone threshold of 28 in the left ear with a 
speech discrimination ability of 96 percent.  These values 
when applied to Table VI indicate a numeric designation of 
Level I for the right ear and Level I for the left ear.  The 
point of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  
38 C.F.R. § 4.85.  

The appellant testified in September 2005 that he retired as 
an electrician.  He did not retire because of hearing loss.  
He wore hearing aids.  He testified that he has been losing 
his hearing since military service and that he was losing 
more with his advancing age.  The appellant's lay statements 
are competent evidence to the extent that they concern 
observable symptoms.  As a lay person, however, he is not 
qualified to render a medical diagnosis or opinion as to the 
severity of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board is sympathetic to the appellant's assertion that 
his level of hearing loss is more severely disabling and 
should be compensated accordingly.  Nonetheless, the 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the application of the rating schedule 
to the numeric designations assigned based upon the relevant 
findings obtained upon the most recent VA examination shows 
that the criteria for a compensable initial rating have not 
been met.  

The fact that an appellant's hearing is less than optimal 
does not by itself establish entitlement to a compensable 
disability rating.  To the contrary, it is clear from the 
rating schedule that a compensable rating such as to warrant 
monetary compensation can be awarded only when the loss of 
hearing has reached a specified measurable level.  That level 
of disability has not been demonstrated in the present case.  
The evidence in this case clearly weighs against the 
assignment of a higher initial rating.  In view of the 
foregoing, the Board must conclude that a noncompensable 
evaluation, and no higher, is entirely appropriate for the 
bilateral hearing loss.  Therefore the preponderance of the 
evidence is against the claim for an initial compensable 
rating for hearing loss and the benefit-of-the-doubt rule 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  The claim 
must be denied.  

Finally, the Board has also considered whether a compensable 
evaluation is warranted for the appellant's bilateral hearing 
loss on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(2005).  However, the evidence of record does not demonstrate 
that the appellant's hearing loss has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalizations, or that hearing loss alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
Id.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of prostate cancer prior to April 13, 2004 is denied.  

A 40 percent evaluation for residuals of prostate cancer, 
from April 13, 2004, is granted, subject to the laws 
governing the payment of VA benefits.

An initial compensable evaluation for bilateral hearing loss 
is denied.  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


